Appellant, in his motion for rehearing, assigns the same grounds of error as those upon which he relied for a reversal of the judgment of conviction upon the original submission of his appeal. He stresses his contention that delinquent taxes collected by a tax collector do not become public funds and are not received by the collector of taxes as the agent of the county. Art. 7345a, Sec. 2, Vernon's Ann. Civil Statutes, provides as follows: "If any person or company or corporation owning real estate in the State of Texas upon which taxes due to the State, county or any subdivision thereof, as named in Section 1 of this Act, are due and unpaid, shall deliver to the tax collector, whose duty under the laws of the State of Texas is to receive or collect said taxes, a duly executed written instrument authorizing another person, company or corporation to pay such taxes and to receive from such collector the tax receipt showing the payment of such taxes by such other person or company and describing therein the property upon which such taxes are due, and requesting therein that such tax collector, upon the payment of such taxes, issue to such person or company so paying the same a tax receipt, etc."
It will be observed from the foregoing article, that regardless of the general law which places the duty of the collector of taxes to collect the same, this article not only recognizes the legal duty of the collector to collect delinquent taxes but expressly make it his duty to do so. Consequently we are constrained to adhere to our original opinion
We have again reviewed the other errors complained of but see no good reason to recede from our original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.